UNPUBLISHED ORDER
                            Not to be cited per Circuit Rule 53




              United States Court of Appeals
                              For the Seventh Circuit
                              Chicago, Illinois 60604

                             Argued September 19, 2005
                              Decided October 18, 2005

                                         Before

                     Hon. KENNETH F. RIPPLE, Circuit Judge

                     Hon. DIANE P. WOOD, Circuit Judge

                     Hon. ANN CLAIRE WILLIAMS, Circuit Judge


No. 04-3154

JAVIER M. VALADEZ,                                Appeal from the United States
     Plaintiff-Appellant,                         District Court for the Northern
                                                  District of Illinois, Eastern Division.
      v.
                                                  No. 01 C 5726
STEINER CORPORATION,
a Nevada corporation, doing business              Joan B. Gottschall,
as AMERICAN LINEN,                                Judge.
      Defendant-Appellee.


                                        ORDER
       Javier Valadez sued his former employer, Steiner Corporation d/b/a American
Linen ("American Linen"), for unlawfully discriminating against him on the basis of
his disability, a back injury, and for on-the-job harassment and creating a hostile
work environment in violation of the Americans with Disabilities Act, 42 U.S.C.
§§ 12101 et seq. (the "ADA"). After reviewing the facts in a light most favorable to
Valadez, the district court concluded that the undisputed facts established that
Valadez was unable to perform the essential functions of his position and no
reasonable accommodation existed that would allow Valadez to perform the
essential functions of his position. As a result, the district court found that Valadez
was not a qualified individual within the meaning of the ADA and granted summary
No. 04-3154                                                                   Page 2

judgment in favor of American Linen. Valadez appeals, arguing that American
Linen violated the ADA when it failed to accommodate his permanent medical
restrictions. We find that the undisputed facts of this case establish that Valadez
is not disabled under the ADA and, therefore, affirm.
                                I. BACKGROUND
       American Linen supplies linens to restaurants, banquet halls and hospitals
throughout Cook County, Illinois. In 1988, American Linen hired Valadez as a
route driver. Route drivers were responsible for delivering linens to American
Linen's customers and picking up their soiled linens for cleaning. It is undisputed
that the route driver position is a physically demanding job. The essential functions
of route drivers included being capable of continuous heavy lifting throughout the
work day and driving 8-12 hours per shift. Often, the bags of soiled linen that route
drivers were required to carry from the client site to the truck weighed over 200
pounds. In 1997, Valadez was promoted to Assistant District Manager ("ADM").
The ADM position involved the same physically demanding tasks as the route
driver position, but also required Valadez to supervise other route drivers and
address customer complaints.
        On May 1, 1998, Valadez severely injured his back while working as a route
driver. His treating physician believed that Valadez's problems were mild, but
diagnosed Valadez with a herniated disc, recommended physical therapy and
released Valadez to light duty work. While on light duty, Valadez continually
complained of back pain. According to Valadez, he remained on light duty
assignments because he could not drive for extended periods of time and he could
not lift the heavy bags of linen. Eventually, Valadez went on medical leave for his
back and another medical condition from September 1998 to June of 1999. During
his prolonged leave, Valadez began seeing a back specialist who diagnosed Valadez
with a herniated disk, but cleared him to return to work under certain medical
restrictions. Less than three months after Valadez returned from his medical
leave, however, he underwent spinal-fusion surgery which caused Valadez to miss
another eight months of work.
       After recovering from surgery, Valadez returned to work for the third time in
April 2000 with restrictions that he not lift more than 20 pounds or stand for over
45 minutes. In October 2000, Valadez received a "Functional Capacity Evaluation"
("FCE") to evaluate his ability to function in the workplace. During the test,
Valadez was able to walk on a treadmill for a total of 150 minutes, climb a ladder
for 30 minutes continuously and push and pull 300 pounds on a four wheel cart.
Based on the results from the FCE, Valadez was cleared for regular duty and
returned to work as a route driver in November 2000.
       When he returned as a route driver, American Linen allowed Valadez to
drive only in eight-hour shifts. In addition, to help ease him back into the job,
American Linen assigned Valadez an assistant to work with him in the truck and
placed Valadez on accounts that did not require as much heavy lifting. Despite
No. 04-3154                                                                             Page 3

these adjustments, in December 2000, approximately three weeks after returning
as a route driver, Valadez allegedly re-injured his back. By early January 2001,
Valadez was placed on a permanent 40 pound lifting restriction and instructed to
limit his driving to four hours per day. At that time, Valadez asked American Linen
for either a permanent light duty assignment, or for American Linen to
"restructure" his position to allow him to respond to customer complaints full time
and discontinue his route driving responsibilities. American Linen denied both
requests. Based on American Linen’s refusal to “accommodate” him, Valadez
alleges that he was terminated in January of 2001. American Linen argues,
however, that Valadez simply stopped showing up for work and was never
terminated.
                                      II. ANALYSIS
       The ADA prohibits discrimination "against a qualified individual with a
disability.” 42 U.S.C. § 12112(a). In order to make out a prima facie case of
discrimination under the ADA, a plaintiff must show: (1) that he suffers from a
disability; (2) that he is qualified to perform the essential functions of the job in
question, with or without reasonable accommodation; and (3) that he has suffered
an adverse employment action as a result of his disability. Jackson v. City of
Chicago, 414 F.3d 806, 810 (7th Cir. 2005). On appeal, Valadez claims that
American Linen violated the ADA because American Linen refused to accommodate
Valadez and his permanent medical restrictions. There is no evidence in the record,
however, that Valadez suffered from a disability in January 2001. Accordingly,
American Linen was under no obligation under the ADA to accommodate Valadez
and his permanent medical restrictions, and the district court properly granted
American Linen summary judgment.
       In order to establish a disability under the ADA, Valadez can show that
either (1) he has a physical or mental impairment that substantially limits him in
one or more major life activities; (2) he has a record of such an impairment; or (3)
the employer regarded him as having such an impairment. 42 U.S.C. § 12102(2). If
Valadez cannot establish one of these categories, then Valadez is not disabled under
the ADA and, therefore, not entitled to protection under the ADA even if he can
prove that he was terminated because of his medical restrictions. Nese v. Julian
Nordic Const. Co., 405 F.3d 638, 641 (7th Cir. 2005). The ADA is not a general
protection for medically afflicted persons. Id. (citing Christian v. St. Anthony Med.
Ctr., Inc., 117 F.3d 1051 (7th Cir. 1997)).
       On appeal, Valadez claims that he is substantially limited in the major life
activities of walking and performing manual tasks.1 To be substantially limited in
any major life activity, an individual must be so limited that he is impaired in his


       1
         In ruling on American Linen’s motion for summary judgment, the district court did not
discuss whether Valadez was disabled under the ADA; instead, the district court ruled that no
reasonable accommodations existed.
No. 04-3154                                                                     Page 4

ability to “perform the variety of tasks central to most people's lives.” Toyota Motor
Mfg., Ky. v. Williams, 534 U.S. 184, 201 (2002). For an individual to be considered
disabled with regard to the major life activity of walking, for example, the limitation
on an individual’s ability to walk must be permanent or cover a long period of time
and must be considerable compared to the walking most people do in their daily
lives. E.E.O.C. v. Sears, Roebuck & Co., 417 F.3d 789, 802 (7th Cir. 2005). In this
case, the evidence establishes that Valadez had trouble walking after his initial
back injury but before surgery. Particularly, during the time right after his initial
injury, Valadez's walking was slow, labored and even painful at times. Valadez’s
short-term limitation on his ability to walk, however, is insufficient to prove that
Valadez was substantially limited in his ability to walk. Valadez still made it to
work each day without a walking aid and walked on the job throughout the day as a
part of his light-duty assignment.
       After back surgery, however, the record reveals that Valadez suffered no
further complications affecting his ability to walk. According to his capacity test
after surgery, Valadez was able to walk on a treadmill for a total of 150 minutes
and climb a ladder continuously for 30 minutes. When viewing these facts in a light
most favorable to Valadez, we find that Valadez's ability to walk was somewhat
limited before his back surgery, but was not permanent. It did not cover a long
period of time and was not considerable compared to the walking most people do in
their daily lives.
        When addressing the major life activity of performing manual tasks, our
central inquiry is whether the individual has an impairment that prevents or
severely restricts that individual from doing activities that are of central
importance to most people's daily lives permanently or over a long term period.
Sears, 417 F.3d at 799. The individual must show more than that he is "unable to
perform the tasks associated with her specific job." Id. Valadez has failed to
present us with sufficient evidence or argument that he is or was ever unable to
perform any task central to his daily life. There is no evidence that Valadez could
not dress himself, feed himself, wash himself, maintain himself or drive himself to
work. The only evidence of any restriction is the restrictions Valadez's doctor
imposed limiting him to lifting 40 pounds and driving four hours a day. Accordingly,
Valadez cannot establish on this record that he is substantially limited in the major
life activity of performing manual tasks.
       The evidence in this case establishes that Valadez's physical limitations
prevented him from working the physically demanding job of a route driver or an
ADM. An inability to perform occupation-specific tasks, however, is insufficient to
establish a disability under the ADA. Kupstas v. City of Greenwood, 398 F.3d 609,
612 (7th Cir. 2005). In our review of the record, we cannot find any evidence to
support Valadez’s claims that he is disabled under the ADA.
       In addition, this circuit has yet to recognize a cause of action under the ADA
for harassment or hostile work environment, and we decline Valadez’s invitation to
No. 04-3154                                                                   Page 5

recognize such a cause of action on the facts of this case. Accordingly, we find that
American Linen was under no obligation to provide Valadez any accommodation
under the ADA, and the district court was proper in granting summary judgment in
favor of the American Linen.
                                III. CONCLUSION
      We AFFIRM the district court’s grant of summary judgment.